Citation Nr: 0024763	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-44 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
low back strain with a history of scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from February 1988 to 
September 1989.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO denied an increased (compensable) rating for the 
veteran's low back strain with a history of scoliosis.  The 
veteran appealed and was afforded a hearing before the 
undersigned Member of the Board in Washington, D.C., in May 
2000.  


REMAND

By way of background, the Board notes that in November 1989, 
the RO granted service connection for low back disability, 
diagnosed as chronic mechanical mid thoracic to lower lumbar 
back pain, and assigned a 10 percent evaluation, effective 
September 28, 1989.  Payment of benefits was withheld pending 
recoupment of severance pay.  In a July 1992 rating decision, 
the RO reduced the assigned disability evaluation from 10 
percent to noncompensable, based on the failure to report to 
routine VA examination.  

In connection with the issue currently on appeal, the 
appellant has maintained that she did not receive notice of 
the scheduled VA examinations that resulted first in her 
failure to report for such examinations, and ultimately in a 
reduction of her disability evaluation.  he veteran testified 
at her May 2000 Board hearing that she was in school and did 
not get her mail forwarded to her at her new address.

Appellate review of the claims folder shows that the veteran 
was first advised that she would be scheduled for a routine 
examination by letter of January 1992; thereafter, the 
veteran failed to appear for a scheduled VA examination in 
February 1992.  Thereafter, a letter was sent to the veteran 
in February 1992 advising her of a proposal to stop her 
disability payments based on her failure to appear for the 
February 1992 examination.  That letter was sent to the 
veteran's address of record on [redacted] Street in [redacted], North 
Carolina.  The veteran responded in April 1992 that she was 
willing to report for a VA examination and requested that it 
take place on particular days of the week to avoid conflict 
with classes she was taking.  At that time, the veteran 
provided an address on [redacted] Drive in [redacted], North 
Carolina, as her current address.  The RO apparently 
scheduled the veteran for a VA examination in May 1992; a 
computer-generated sheet in the claims folder indicates that 
the veteran failed to report for that examination.  The RO 
reduced the evaluation for the veteran's low back disorder to 
0 percent.  However, documentation in the claims folder 
reflects that the RO continued to use the veteran's old 
address on [redacted] Street in [redacted], North Carolina; there is no 
evidence to show that the RO sent any information to the 
veteran at her address in Fayetteville, North Carolina, after 
she had provided the RO with her new address of record in 
April 1992.  As such, there is no way to establish that the 
veteran received notice of the May 1992 VA examination.  In 
addition, the veteran contends that because she was not 
receiving her disability pay (it was being withheld to repay 
severance pay the veteran received at the time of her 
separation from service), she had no way of knowing that it 
had been reduced.

Based on the above inconsistencies in the record with respect 
to the veteran's address and notice of examination, it 
appears that the veteran's contentions, at least as to the 
May 1992 examination, may have merit.  If the veteran did not 
receive notice of the scheduled VA examination in May 1992, 
the reduction of her disability evaluation from 10 percent to 
noncompensable, based on her failure to appear for that 
examination, would be improper.  See 38 C.F.R. §§ 3.105, 
3.655(c) (1999).  Against this background, the Board finds 
that the veteran has raised the issue of the propriety of the 
reduction in rating for her service-connected back 
disability.  As such an issue could have a significant impact 
on the issue currently on appeal, the Board finds that the 
issues are inextricably intertwined, and should be considered 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  However, the RO has not adjudicated this issue, and 
the Board may not do so in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Marsh v. West, No. 98-634 
(U.S. Vet. App. Oct. 5, 1998).  The appellant and her 
representative are reminded, however, that, if denied, an 
appeal must be timely perfected to obtain appellate 
consideration of the issue involving the propriety of the 
reduction.

With respect to the claim of entitlement to an increased 
(compensable) rating for low back strain, this issue that is 
properly before the Board for appellate consideration, the 
Board notes that additional development to more accurately 
assess the current severity of the veteran's low back 
disorder is warranted.

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this 
case, the current clinical findings do not clearly 
demonstrate the extent of functional loss due to pain.  In 
addition, there are inconsistencies in the clinical findings 
with respect to the severity of the veteran's low back 
disorder.  

In particular, a March 1996 VA examination revealed almost no 
positive findings; the veteran exhibited normal range of 
motion and there was nothing to suggest that a compensable 
rating would be justified.  On VA examination in April 1997, 
however, the veteran was noted to have slight limitation of 
motion in the lumbosacral spine.  However, the VA examiner 
indicated that he did not have the claims folder available 
for review.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, subsequent to her May 2000 Board hearing, the 
veteran submitted private medical records that included an 
orthopedic consultation in July 2000.  Review of that 
evidence suggests that the veteran had severe limitation of 
motion in the lumbosacral spine.  Further, the records 
reflect that the veteran was scheduled to be seen for 
additional consultation; those records have not been 
associated with the claims file.

Under these circumstances, on remand, the veteran should be 
scheduled to undergo further VA examination to obtain a 
medical opinion resolving the question of the current 
severity of the veteran's service-connected low back 
disorder, to include the extent of functional loss, if any, 
due to pain and the other factors noted above.

However, prior to scheduling the veteran to undergo such 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, 
specifically to include all outstanding VA and private 
treatment records.  In this regard, the Board notes that 
during her May 2000 Board hearing, the veteran testified that 
she had been treated at the VA Medical Center (VAMC) in 
Durham, North Carolina, in the last year, and was also 
seeking treatment with private health care providers.  While 
none of the veteran's VA treatment records have been 
associated with the claims folder, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain and associate with the record all outstanding 
records from the Durham, North Carolina, as well as from any 
other source(s) or facility(ies) identified by the veteran.

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should adjudicate the issue of 
the propriety of the July 1992 reduction, 
from 10 percent to noncompensable, for 
the veteran's low back disorder in light 
of all pertinent evidence (to include 
that specifically noted above) and legal 
authority.  Full reasons and bases for 
the RO's determinations must be provided.  
The veteran and her representative should 
be provided with a copy of the rating 
decision and information related to her 
appellate rights as appropriate.  The 
veteran and her representative are hereby 
reminded that to obtain appellate 
consideration of any issue not currently 
in appellate status, to include the 
propriety of the reduction, an appeal 
must be perfected in a timely manner.

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records relating to the veteran 
from the Durham VAMC, as well as from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for VA examination of her low back by an 
orthopedic specialist.  The claims 
folder, along with a complete copy of 
this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with standard or normal ranges 
provided for comparison purposes) should 
be conducted.  Moreover, all clinical 
findings should reported in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  The 
examiner also should also identify the 
type and extent or frequency of 
neurological manifestations, if any, 
associated with the disability (to 
include neuropathy or radiculopathy, 
muscle spasm, and absent ankle jerk).  
Finally, the examiner should offer an 
assessment of the extent to which the 
veteran's service-connected disability 
impairs her ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's increased 
rating claim in light of all pertinent 
evidence, and all applicable law, 
regulations, and case law, to include 
38 C.F.R. §§ 4.40 and 4.45, the DeLuca 
decision, cited to above  (pertaining to 
functional loss due to pain, weakness, 
and other factors), and all applicable 
diagnostic codes.  The RO must provide 
full reasons and bases for its 
determinations, addressing all issues 
and concerns noted in this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and her representative 
should be provided with an SSOC on the 
increased rating issue and given the 
opportunity to respond within the 
applicable time before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

